Citation Nr: 0806531	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was notified in a February 2005 letter that his 
appeal was being certified to the Board, and that he had 90 
days to submit additional supporting evidence.  Additional 
pertinent evidence was received at the Board in early 2008.  
Specifically, the evidence includes a January 2008 report as 
provided by a VA pulmonary physician.  The physician states 
that she has treated the claimant since April 2007, and that 
the veteran's long history of asthma had been documented by 
other VA medical providers for several years.  The letter 
also documents that the veteran has been prescribed several 
medications, some of which are presumably prescribed to 
control the his asthma.  The physician also enclosed the 
veteran's most recent pulmonary clinic note from November 
2007.  The 2007 treatment record reflects current symptoms 
and includes the result of pulmonary function testing (PFT).  
The last comprehensive VA pulmonary examination report 
associated with the record is dated in June-July 2003.  

The recent evidence was received at the Board well after the 
expiration of this 90-day grace period.  See 38 C.F.R. § 
20.1304 (2007).  Following expiration of that time period, 
"the Board of Veterans' Appeals will not accept . . . 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay."  Id. § 
20.1304(b).  In the present case, the Board finds that good 
cause for the delay is shown and the evidence is accepted for 
review.  The Board notes that while this case was certified 
to the Board for appeal in February 2005, the appeal was not 
ready for disposition until now, more than three years later.  
Indeed, the veteran's accredited representative of record did 
not file an informal hearing presentation until January 2008.  
Therefore, the veteran did not have this evidence available 
at the time of transfer of the record.  38 C.F.R. § 
20.1304(b).  

Indeed, in the time the case has been at the Board it appears 
that there are additional VA and possibly private medical 
records relevant to the veteran's claim.  In addition, as the 
veteran did not submit a waiver of initial review of that 
evidence by the RO, the claim must be returned to the agency 
of original jurisdiction for initial consideration of the 
evidence and preparation of a supplemental statement of the 
case (SSOC).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, there appears to be some confusion on the veteran's 
part as to who is his service representative.  The record 
includes a July 2004 VA FORM 21-22 designating the Veterans 
of Foreign Wars (VFW) as his service representative.  
Apparently, the veteran submitted the pertinent evidence 
regarding his asthma as summarized above to another service 
organization (The American Legion) who forwarded it to the 
Board.  The VFW did provide an Informal Hearing Presentation 
in support of the veteran's claim in January 2008.  Review of 
the presentation, however, reflects that the organization is 
unaware of the above clinical evidence from 2007 and 2008.  
Unless the veteran files a new VA FORM 21-22 for a different 
representative, he should in the future, refer all evidence 
to his representative of record (VFW) for development 
appropriate with Board procedures.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers (both private and VA) 
from whom he has received treatment for 
bronchial asthma, since July 2003, to 
include any records of daily inhalational 
or oral bronchodilator therapy, 
inhalational anti-inflammatory medication 
and any prescriptions of asthma medication.  
After securing any necessary authorizations 
for release of this information, attempt to 
obtain copies of all treatment records 
referred to by the veteran which are not 
already contained in the claims file.  

2.  If deemed necessary, the veteran should 
be scheduled for another VA pulmonary 
examination to evaluate the current 
severity of his service-connected asthma.

3.  The RO should then readjudicate the 
claim with consideration of all evidence 
added to the claims file subsequent to the 
issuance of a statement of the case (SOC) 
in September 2004.  If the determination of 
the claim remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a SSOC and given 
an opportunity to respond.  Then, if 
indicated, this case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



